          Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 1 of 6



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                    §
                                                          §
ROYCE J. HASSELL                                          §                Case No. 19-30694
                                                          §                (Chapter 11)
Debtor.                                                   §

HASSELL CONSTRUCTION                                      §
COMPANY, INC.                                             §
     Plaintiff,                                           §
                                                          §
v.                                                        §
                                                          §
ROYCE HASSELL AND                                         §
SILVIA HASSELL                                            §
      Defendant.                                          §

                                       NOTICE OF REMOVAL

         Royce J. Hassell (“Debtor” or “Plaintiff”) files this Notice of Removal of the state court action

styled Hassell Construction Company Inc. v. Royce Hassell, Cause No. 2016-87708 in the 61st Judicial District

Court of Harris County, Texas (the “State Court Action”).

                               Procedural Background and Nature of Suit

         1.      On December 22, 2016, Hassell Construction Company, Inc. (“HCCI”) filed its

Original Petition for Declaratory Judgment, Injunctive Relief and Damages (“Petition”) against Royce

Hassell and Silvia Hassell in the State Court Action. In the State Court Action, HCCI sought a

declaratory judgment that Royce Hassell is not a shareholder of HCCI and that Silvia Hassell has no

community property rights in the shares previously owned by Royce Hassell.

         2.      On April 19, 2017 Royce Hassell and Silvia Hassell filed their Original Answer and

Special Exceptions (“Answer”). On May 19, 2017, Royce Hassell filed his Original Counterclaim and

Third Party Petition against HCCI, Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and the

Trustee of the James C. Hassell Intervivos Trust (“Counterclaim”). In the Counterclaim, Royce

                                                     1
         Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 2 of 6



Hassell asserts claims for (i) breaches of fiduciary duty by Michael Hassell and Trustee; (ii) Violation

of the Texas Trust Code by Trustee; (iii) Knowing Participation in Breaches of Fiduciary Duties; (iv)

Breaches of Fiduciary Duty by Phillip Hassell; (v) Violations of the Texas Business Organizations

Code; (vi) Aider and Abetter / Conspiracy Liability; (vii) Fraud, Use of Corporate Form as a Sham to

Perpetrate a Fraud and Fraudulent Concealment; (viii) Declaratory Judgment on Royce Hassell’s

Ownership of HCCI; and (ix) Attorneys Fees.

        3.      On April 17, 2018, Phillip Hassell, Michael Hassell, Shawn Potts Hassell, and Jason

Hassell filed a third party petition and counterclaim against Royce Hassell, R. Hassell Properties, Inc.,

and Terry Tauriello.

        4.      On February 4, 2019 (the “Petition Date”), Royce Hassell filed his voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Royce J. Hassell, Case No. 19-30694 in the United States Bankruptcy

Court Southern District of Texas, Houston Division (the “Chapter 11 Bankruptcy Case”).

                                          Basis for Removal

        5.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        6.      The State Court Action was initiated prior to the commencement of the Chapter 7

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E.

Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        7.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        8.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under


                                                     2
          Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 3 of 6



section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

         9.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

         10.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor, who is a shareholder of Hassell Construction Company Inc. individually and as

a beneficiary in the James C. Hassell Intervivos Trust.       The State Court Action is related to the

Debtor’s Chapter 11 Bankruptcy Case because the outcome of State Court Action could possibly

change the Debtors’ rights, liabilities, or options in a way that would have an effect upon the handling

and administration of the bankruptcy estate.

         11.    Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                             Core or Non-Core Bankruptcy Jurisdiction

         12.    This action involves the administration of the Debtors’ estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action




                                                    3
          Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 4 of 6



have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C.

§541.

         13.    Upon removal of the State Court Action, Royce Hassell consents to the entry of final

orders or judgment by the bankruptcy judge.

                                          Parties and Notice

         14.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 61st Judicial District Court of Harris County,

Texas.

         15.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 Attorneys for Hassell Construction Company, Rentea & Associates
 Inc.                                               Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Phillip Hassell                      Rentea & Associates
                                                    Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Michael Hassell, individually and Rentea & Associates
 in his capacity as Trustee of the James C. Hassell Bogdan Rentea
 Intervivos Trust                                   700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Shawn Hassell Potts                  Rentea & Associates
                                                    Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com


                                                    4
         Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 5 of 6




 Attorneys for Jason Hassell                          Rentea & Associates
                                                      Bogdan Rentea
                                                      700 Lavaca Suite 78701
                                                      512-472-6291 (Telephone)
                                                      512-472-6278 (Fax)
                                                      brentea@rentealaw.com
 Attorneys for Royce and Silvia Hassell               Silvia T. Hassell
                                                      5302 Maple Street
                                                      Houston, Texas 77041
                                                      713-665-2442 (Telephone)
                                                      713-665-0369 (Fax)
                                                      sehassell@aol.com

                                                      Locke Lord LLP
                                                      Derrick Carson
                                                      2800 JP Morgan Chase Tower
                                                      600 Travis Street
                                                      Houston, Texas 77002
                                                      713-226-1197 (Telephone)
                                                      713-223-2622 (Fax)
                                                      dcarson@lockelord.com
 Royce Hassell Properties, Inc.                       Not Served

 Terry Tauriello                                      Not Served


                                       Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       17.     In accordance with Bankruptcy Rule 9027(c), Royce Hassell will promptly file a notice

of the filing of this Notice of Removal in the State Court Action.




                                                  5
         Case 19-30694 Document 35 Filed in TXSB on 05/03/19 Page 6 of 6



       WHEREFORE, Royce Hassell notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: May 3, 2019.                                   Respectfully submitted,

                                                       /s/ Erin E. Jones
                                                      Erin E. Jones (TBN 24032478)
                                                      JONES MURRAY & BEATTY LLP
                                                      4119 Montrose, Suite 230
                                                      Houston, TX 77006
                                                      Tel. 832-529-1999
                                                      Fax. 832-529-3393
                                                      erin@jmbllp.com
                                                      COUNSEL FOR THE DEBTOR

                                     CERTIFICATE OF SERVICE

       I certify that on May 3, 2019, a true and correct copy of the foregoing document is being
served pursuant to the rules on all counsel of record.

                                                      /s/ Erin E. Jones
                                                      Erin E. Jones




                                                 6
